Title: From George Washington to Colonel Christopher Greene, 30 July 1779
From: Washington, George
To: Greene, Christopher


        
          Sir
          Head Quarters West Point July 30th 1779
        
        A variety of indispensible business has hitherto suspended my answer to your letter of the 7th of May. With respect to the arrangement you propose for your regiment, the matter had been previously determined on the former arrangement and the commissions issued by the board of war.
        Though I should be happy to do every thing in my power for the relief of a deserving and unfortunate officer; yet I have no authority to comply with the reques⟨t⟩ you make, in favour of Captain Arnold— There is a provision made for officers disabled in the service; but this does not extend to full pay, unless they enter into the invalid corps— This, I imagine, Capt. Arnold may do if he thinks proper; but if he does not, he can only be intitled to the provision made by Congress. I am with regard Sir Your most Obedt servt.
      